By the Court.
This Court, responding to the question adjourned to this Court, and confining itself only to the question, without deciding any other question that might arise on the record, were this Court sitting as a Court of Error upon the proceedings in the Circuit Court, doth certify as the opinion of this Court, that, in fulfilment and execution of the order which was made in the Circuit Court, awarding that a new trial should be had in this case, the prisoner can be again tried upon the said indictment.